





TRANSITION AND GENERAL RELEASE AGREEMENT
This Transition and General Release Agreement (this “Agreement”) is made as of
February 27, 2020 (the “Effective Date”), by and among Cushman & Wakefield plc
(together, with its subsidiaries, the “Company”) and Duncan Palmer (the
“Executive” and together with the Company, the “Parties”).
WHEREAS, the Executive has been employed by the Company under terms set forth in
that certain Employment Agreement, dated as of March 16, 2015, by and between
the Executive and the Company (the “Employment Agreement”);
WHEREAS, the Parties have agreed mutually that Executive’s employment with the
Company will terminate (the “Separation”) no later than the Separation Date (as
defined below) and that the Executive will thereafter provide consulting
services to the Company during the Consulting Period (as defined below) pursuant
to a Consulting Services Agreement in the form attached hereto as Exhibit A;
WHEREAS, this Agreement represents the waiver and release of any claims the
Executive might have against the Releasees (as such term is defined below) as of
the date hereof and provides for a supplemental release as of the Separation
Date; and
WHEREAS, the Parties desire to enter into this Agreement in order to set forth
the definitive rights and obligations of the Parties during the Consulting
Period and in connection with the Separation.
NOW, THEREFORE, in consideration of the mutual covenants, commitments and
agreements contained herein, and for other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the Parties intending
to be legally bound hereby agree as follows:
1.
Terms of Separation; Consulting Period.

(a)
Separation Date. The Executive’s employment will terminate effective upon the
later of (x) August 15, 2020, and (y) the date the Executive’s appointed
successor assumes the role of Chief Financial Officer of the Company (the actual
date of the Executive’s termination of employment, the “Separation Date”);
provided, that the Separation Date shall be no later than December 31, 2020.
Prior to the Separation Date, the Executive shall continue to be employed
pursuant to the Employment Agreement, provided that if, prior to the Separation
Date, the Executive resigns from employment without “Good Reason” (as defined in
the Employment Agreement) or “Cause” (as defined in the Employment Agreement)
occurs, then the provisions in this Agreement related to the Consulting Period
and the compensation and benefits provided in Section 3 hereof shall have no
effect. If, prior to August 15, 2020, the Executive is terminated by the Company
without Cause or resigns for Good Reason, then the provisions in this Agreement
related to the Consulting Period shall have no effect and the provisions of
Section 3 in this Agreement shall apply as though the Separation Date occurred
on August 15, 2020, including for purposes of prorating any payments provided in
Section 3. If the Executive is terminated by the Company without Cause or
resigns for Good Reason on or after August 15, 2020, then the provisions in this
Agreement related to the Consulting Period shall have no effect and the
provisions of Section 3 in this Agreement shall apply as though the Separation
Date occurred on the actual date of the Executive’s termination of employment,
including for purposes of prorating any payments provided in of Section 3. The
Parties acknowledge and agree that (i) the Separation will be effective as of
the Separation Date, and (ii) the Employment Agreement shall be terminated in
its entirety and have no further effect as of the Separation Date, except for
those provisions that expressly survive termination and as otherwise provided by
this Agreement. The Parties agree that, following the Effective Date, the
Executive shall not be entitled to any severance or other post-employment
compensation pursuant to the Employment Agreement or otherwise in connection
with the Executive’s termination of employment, except as expressly provided in
this Agreement.

(b)
Resignation from Other Positions. Effective as of the Separation Date, except as
otherwise provided in clause (d) below, the Executive shall voluntarily resign
from any and all other offices, memberships on any board or committee, or other
roles that the Executive holds at the Company or with respect to any of its
employee benefit plans.

(c)
Requirement to Execute and Re-execute. The Executive understands and agrees that
he will not receive the payments and benefits specified in this Agreement (other
than those in Section 3(a)) unless (i) he executes this Agreement pursuant to
Section 5(f) hereof, and (ii) he re-executes this Agreement and such
re-execution is no longer subject to revocation in accordance with Section 5(g)
hereof (such date, the “Second Release Effective Date”).

(d)
Consulting Period. For a period of twelve (12) months following the Separation
Date or such lesser period of time as determined by the Company (the “Consulting
Period”), (i) the Executive will continue to provide services in good faith as a
consultant to the Company, as reasonably requested by the board of directors of
the Company (the “Board”) or the Company’s Chief Executive Officer (the “CEO”),
(ii) the Executive will continue to have access to his Company computer and the
Company’s other IT resources, subject to the Company’s written policies in
effect from time to time, and other resources necessary to perform the
consulting services requested by the Board or the CEO, and (iii) the Executive
will be reimbursed for reasonable expenses incurred in connection with the
provision of his consulting services, consistent with the Company’s
reimbursement policies.

2.
Separation Payments; Benefits; Consulting Fees.

(a)
Final Pay. On or as soon as practicable following the Separation Date, the
Executive will receive from the Company any earned but unpaid base salary
through the Separation Date. No later than thirty (30) days following the
Separation Date, the Executive will receive from the Company reimbursement for
all expenses incurred prior to the Separation Date and not yet reimbursed by the
Company, subject to the Company’s reimbursement policies.

(b)
Fiscal Year Bonus. For the fiscal year in which the Separation Date occurs, and
subject to the Executive’s continued compliance with the terms of this
Agreement, the Executive will remain eligible to receive an annual bonus under
the Company’s Annual Incentive Plan following the Separation Date with respect
to fiscal year in which the Separation Date occurs, based on the applicable
performance criteria measured over the complete fiscal year and prorated for the
number of calendar days during the applicable performance period occurring prior
to the Separation Date. Such prorated bonus (if any) will be paid at the same
time as bonuses are paid to other executives of the Company, but not later than
March 15 of the year following the year in which the Separation Date occurs.

(c)
IPO 2018 Retention Bonus. With respect to the IPO retention bonus granted to the
Executive in November 2018 (the “Retention Bonus”), the Executive’s continued
service during the Consulting Period shall be deemed to satisfy the continuous
employment requirement in the Retention Bonus. In the event the Company
terminates the Consulting Period prior to November 5, 2020, or if the Executive
is terminated by the Company without Cause or resigns for Good Reason prior to
the Separation Date, and subject to the Executive’s continued compliance with
the terms of this Agreement, the Executive shall not be required to satisfy the
repayment obligations set forth in the Retention Bonus.

(d)
Equity Compensation.

(i)
Fiscal Year 2020 Awards. The Parties acknowledge and agree that the Executive
will not receive any equity or equity-based award under the Company’s 2018
Omnibus Management Share and Cash Incentive Plan (the “Equity Plan”) following
the Effective Date. In lieu of any such award, and subject to the Executive’s
continued compliance with the terms of this Agreement, the Company will pay to
the Executive no later than the later of (x) March 15, 2021 or (y) thirty (30)
days after the Separation Date (or as soon as practicable thereafter), an amount
in cash equal to $2,500,000.00, with (A) 60% of the amount prorated for the
number of complete months occurring between January 1, 2020 and the Separation
Date, divided by 48, and (B) 40% of the amount prorated for the number of
complete months occurring between January 1, 2020 and the Separation Date,
divided by 36.

(ii)
Fiscal Year 2019 Performance Restricted Stock Units. Subject to the Executive’s
continued compliance with the terms of this Agreement, with respect to all of
the Executive’s fiscal year 2019 performance-based restricted stock unit awards
(the “PRSUs”) outstanding as of the Separation Date, the Executive shall be
deemed to have satisfied all continuous employment requirements through the
applicable performance period, and such PRSUs shall remain eligible to vest if,
and to the extent, the performance of the Company satisfies the applicable
performance vesting requirements as of the end of the applicable performance
period, as provided in the Equity Plan and the applicable PRSU award agreements,
as in effect from time to time.

(iii)
Fiscal Year 2018 Time-Vesting RSUs. As of the Separation Date, the Executive’s
restricted stock unit awards granted in 2018 that vest based solely on the
Executive’s continued employment that remain outstanding and unvested as of the
Separation Date, shall fully vest and be satisfied with a distribution of
corresponding shares within thirty (30) days of the Separation Date.

(iv)
Fiscal Year 2019 Time-Vesting RSUs. As of the Separation Date, the Executive’s
restricted stock unit awards granted in 2019 that vest based solely on the
Executive’s continued employment that remain outstanding and unvested as of the
Separation Date, shall be satisfied with a distribution of corresponding
restricted shares within thirty (30) days of the Separation Date; provided,
however, that (i) the Executive shall, within thirty (30) days of such
distribution, make an effective election to recognize income pursuant to Section
83(b) of the Code, and (ii) such shares will continue to vest on their
respective vesting dates subject to the Executive’s continued compliance with
the terms of this Agreement and all applicable restrictive covenants.

(v)
Performance-Based Stock Options. Subject to the Executive’s continued compliance
with the terms of this Agreement, with respect to all of the Executive’s
performance-based stock options granted prior to the Company’s initial public
offering that remain outstanding and unvested as of the Separation Date, the
Executive shall be deemed to have satisfied all continuous employment
requirements through the applicable performance period, and such
performance-based stock options shall remain eligible to vest if, and to the
extent, the performance of the Company satisfies the applicable performance
vesting requirements as of the end of the applicable performance period, as
provided in the applicable governing documents, as in effect from time to time.

(vi)
Management Stockholders Agreement. Subject to the Executive’s continued
compliance with the terms of this Agreement, the Company’s repurchase rights
under the Company’s Management Stockholders Agreement, dated as of May 8, 2015,
or under any other agreement between the Executive and the Company, shall cease
to apply following the Separation Date with respect to any equity interests in
the Company transferred to the Executive previously or subsequently pursuant to
a compensatory agreement.

(e)
Nonqualified Deferred Compensation Plans. With respect to any nonqualified
deferred compensation plan maintained by the Company, the Executive shall be
treated as incurring a “separation from service” for purposes of Section 409A of
the Code as of the Separation Date.

(f)
Company Benefit Plans. As of the Separation Date, the Executive shall cease to
be eligible to participate in the Company’s retirement, welfare, perquisite and
other benefit plans, except to the extent required by law; provided, however,
that if the Executive timely elects continuation of coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
during the Consulting Period and any period thereafter, so long as the Executive
has not breached any Restrictive Covenants (as defined in Section 4), the
Company shall provide to the Executive continued health insurance coverage, at
the same level and cost to the Executive as if the Executive were an employee of
the Company; provided, further, that the Executive is eligible and remains
eligible for COBRA coverage. Notwithstanding the foregoing, the Company may
modify the continuation coverage contemplated by this Section 3(f) to the extent
reasonably necessary to avoid the imposition of any excise taxes on the Company
for failure to comply with the nondiscrimination requirements of the Patient
Protection and Affordable Care Act of 2010, as amended, and/or the Health Care
and Education Reconciliation Act of 2010, as amended (to the extent applicable).

(g)
Consulting Fees. During the Consulting Period, the Executive shall serve as an
independent contractor of the Company and receive monthly consulting fees
(payable in arrears) at the same monthly rate of base salary in effect for the
Executive immediately prior to the Separation Date, prorated for any partial
months during the Consulting Period.

(h)
No Other Entitlements. The Executive acknowledges and agrees that the Executive
will no longer be entitled to any other benefits, payments or contributions from
the Company other than those specifically provided for in this Agreement.

(i)
Withholding. Notwithstanding any other provision herein, the Company will be
entitled to withhold from any amounts otherwise payable hereunder to the
Executive any income and other payroll taxes required to be withheld. With
respect to the consulting fees paid during the Consulting Period pursuant to
Section 3(g) above, the Executive shall be responsible for all applicable taxes
and shall indemnify and hold harmless the Company with respect to any failures
to remit all applicable taxes on a timely basis.

3.
Reaffirmation of Restrictive Covenants. The Executive hereby reaffirms the
rights and obligations under the Section 4 of the Employment Agreement and other
applicable covenants (collectively, the “Restrictive Covenants”); and agrees and
acknowledges that the Restrictive Covenants will survive the Separation Date,
apply during the Consulting Period, and remain in full force and effect in
accordance with all of the terms and conditions thereof. The Parties acknowledge
and agree (i) for purposes of determining the commencement of any
post-termination restricted periods in connection with the Restrictive
Covenants, that any such periods will commence as of the end of the Consulting
Period and will apply for thirty-six (36) months following thereafter, and (ii)
that the consideration provided in this Agreement is sufficient consideration
for the Restrictive Covenants, as modified herein.

4.
General Release and Waiver.

(a)
General Release. In exchange for the benefits and undertakings described herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Executive, for and on behalf of the Executive
and each of the Executive’s heirs, executors, administrators, personal
representatives, successors and assigns, to the maximum extent permitted by law,
hereby acknowledges full and complete satisfaction of and absolutely and
irrevocably and unconditionally fully and forever releases, acquits and
discharges the Company, and its members and managers; including, without
limitation, each of their respective past and present direct and indirect
stockholders, owners, investors, directors, members, partners, officers,
employees, attorneys, agents and representatives, and their respective heirs,
executors, administrators, personal representatives, successors and assigns
(collectively, the “Releasees”), from any and all claims, demands, suits, causes
of action, liabilities, obligations, judgments, orders, debts, liens, contracts,
agreements, covenants and causes of action of every kind and nature, whether
known or unknown, suspected or unsuspected, concealed or hidden, vested or
contingent, in law or equity, existing by statute, common law, contract or
otherwise, which have existed, may exist or do exist, through and including the
execution and delivery by the Executive of this Agreement (but not including the
Executive’s or the Company’s performance under this Agreement), including,
without limitation, any of the foregoing arising out of or in any way related to
or based upon:

(i)
the Executive’s application for and employment with the Company, the Executive
being an employee of the Company, or the Separation;

(ii)
any and all claims in tort or contract, including any claim under the Employment
Agreement, the Equity Plan, any applicable equity, equity-based, or incentive
compensation arrangements, and any and all claims alleging breach of an express
or implied, or oral or written, contract, policy manual or employee handbook;

(iii)
any alleged misrepresentation, defamation, interference with contract,
intentional or negligent infliction of emotional distress, sexual harassment,
negligence or wrongful discharge; or

(iv)
any federal, state or local law, statute, ordinance or regulation, including but
not limited to all labor and employment discrimination laws, and including
specifically the Age Discrimination in Employment Act of 1987, as amended by the
Older Workers Benefit Protection Act and otherwise (the “ADEA”).

(b)
Acknowledgment of Waiver; Disclaimer of Benefits. The Executive acknowledges and
agrees that the Executive is waiving all rights to sue or obtain equitable,
remedial or punitive relief from any or all Releasees of any kind whatsoever,
including, without limitation, reinstatement, back pay, front pay, attorneys’
fees and any form of injunctive relief. Notwithstanding the foregoing, the
Executive further acknowledges that the Executive is not waiving and is not
being required to waive any right that cannot be waived by law, including,
without limitation, the right to file a charge or participate in an
administrative investigation or proceeding of the Equal Employment Opportunity
Commission or any other government agency prohibiting waiver of such right;
provided, however, that the Executive hereby disclaims and waives any right to
share or participate in any monetary award resulting from the prosecution of
such charge or investigation, excepting only any benefit or remedy to which the
Executive is or becomes entitled pursuant to Section 922 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act.

(c)
Effect of Release and Waiver. The Executive understands and intends that this
Section 5 constitutes a general release of all claims except as otherwise
provided in clauses (b) and (e) of this Section, and that no reference therein
to a specific form of claim, statute or type of relief is intended to limit the
scope of such general release and waiver.

(d)
Waiver of Unknown Claims. Each Party understands the significance of its release
of unknown claims and its waiver of statutory protection against a release of
unknown claims.

(e)
Limitation of Waiver. For the avoidance of doubt, notwithstanding anything to
the contrary herein, nothing in this Section 5 shall release (i) the Company or
the Executive of their respective obligations under this Agreement, including
without limitation the Company’s obligations under Section 3 hereof; (ii) claims
Executive may have under ERISA with respect to vested benefits; or (iii)
Executive’s right to defense and indemnification, including, without limitation,
pursuant to Company By-Laws, Articles of Incorporation or other corporate
documents, Delaware law, and/or Company insurance policies.

(f)
Acknowledgment of Voluntary Agreement; ADEA Compliance. The Executive
acknowledges that the Executive has entered into this Agreement freely and
without coercion, that the Executive has been advised by the Company to consult
with counsel of the Executive’s choice, that the Executive has had adequate
opportunity to so consult, and that the Executive has been given all time
periods required by law to consider this Agreement, including but not limited to
the twenty-one (21) day period required by the ADEA (the “Consideration
Period”). The Executive understands that he may execute this Agreement less than
twenty-one (21) days from its receipt from the Company, but agrees that such
execution will represent the Executive’s knowing waiver of such Consideration
Period. The Executive further acknowledges that within the seven (7) calendar
day period following the Executive’s execution of this Agreement (the
“Revocation Period”), the Executive will have the unilateral right to revoke
this Agreement. The Effective Date shall be the eighth day after Executive signs
the Agreement and does not revoke. In order to be effective, notice of the
Executive’s revocation of this Agreement must be received by the Company in
writing on or before the last day of the Revocation Period.

(g)
Re-Execution of Agreement. The Company’s obligations under Section 3 of this
Agreement (other than Section 3(a)) are strictly contingent upon Executive’s
re-execution and non-revocation of this Agreement within fifteen (15) days
following the Separation Date. The date of Executive’s re-execution of this
Agreement is referred to herein as the “Re-Execution Date”. By re-executing this
Agreement, Executive advances to the Re-Execution Date his general waiver and
release of all Claims (as defined below) against the Releasees and the other
covenants set forth in Section 4 of this Agreement. The Executive further
acknowledges that within the seven (7) calendar day period following the
Executive’s re-execution of this Agreement (the “Second Release Revocation
Period”), the Executive will have the unilateral right to revoke this Agreement,
and that the Company’s obligations under Section 3 hereunder (other than Section
3(a)) will become effective only upon the expiration of the Second Release
Revocation Period without the Executive’s revocation hereof. The Second Release
Effective Date shall be the eighth day after Executive re-executes the Agreement
and does not revoke. In order to be effective, notice of the Executive’s
revocation of his re-execution of the Agreement must be received by the Company
in writing on or before the last day of the Second Release Revocation Period. In
the event of such revocation by the Executive, the date of the releases and
covenants set forth in Section 5 of this Agreement shall not be advanced, but
shall remain effective up to and including the Effective Date of this Agreement.

5.
Representations, Warranties and Covenants.

(a)
Claims. The Executive further represents, warrants and covenants to each of the
Releasees that at no time prior to or contemporaneous with the Executive’s
execution of this Agreement has the Executive filed or caused or knowingly
permitted the filing or maintenance, in any state, federal or foreign court, or
before any local, state, federal or foreign administrative agency or other
tribunal, any charge, claim or action of any kind, nature and character
whatsoever (“Claim”), known or unknown, suspected or unsuspected, which the
Executive may now have or has ever had against the Releasees which is based in
whole or in part on any matter referred to in Section 5(a) above. The Executive
further covenants and agrees that the Executive will not encourage any person or
entity, including but not limited to any current or former employee, officer,
director or shareholder of the Company, to institute any Claim against the
Releasees.

(b)
This Agreement. The Executive hereby represents and warrants to the Company that
(i) this Agreement has been duly authorized, executed and delivered by the
Executive and constitutes a valid and legally binding obligation of the
Executive, enforceable in accordance with its terms; and (ii) the execution,
delivery and performance of this Agreement by the Executive does not conflict
with, violate or result in the breach of, any agreement, instrument, order,
judgment, decree, law or governmental regulation to which the Executive is a
party or is subject.

(c)
No Conflict of Interest. The Executive hereby covenants and agrees that the
Executive will not, directly or indirectly, incur any obligation or commitment,
or enter into any contract, agreement or understanding, whether express or
implied, and whether written or oral, which would be in conflict with the
Executive’s obligations, covenants or agreements hereunder or which could cause
any of the Executive’s representations or warranties made herein to be untrue or
inaccurate.

(d)
Company Property. The Executive represents and warrants that at the end of the
Consulting Period, the Executive shall return all property of the Company within
the Executive’s possession, accessibility or control, including (without
limitation) all keys, credit cards (without further use thereof), cell phones,
computers, personal digital assistants and all other items belonging to the
Company or which contain confidential information; and, in the case of
documents, including (without limitation) all documents of any kind and in
whatever medium evidenced, including (without limitation) all hard disk drive
data, diskettes, microfiche, photographs, negatives, blueprints, printed
materials, tape recordings and videotapes.

6.
Complete Agreement; Inconsistencies. This Agreement and any other documents
referenced herein, including, but not limited to, the Employment Agreement, the
Equity Plan, and other agreements contemplated herein, constitute the complete
and entire agreement and understanding of the Parties with respect to the
subject matter hereof, and supersede in their entirety any and all prior
understandings, commitments, obligations and/or agreements, whether written or
oral, with respect thereto; provided, however, (i) it is understood and agreed
that this Agreement and including the mutual covenants, agreements,
acknowledgments and affirmations contained herein, is intended to constitute a
complete settlement and resolution of all matters set forth in Section 5 hereof,
and (ii) the terms of the Management Stockholders Agreement continue to apply to
the Executive in all respects.

7.
Section 409A. The intent of the Parties is that the payments and benefits under
this Agreement be exempt from or comply with Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance promulgated
thereunder (collectively, “Code Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be exempt from or in
compliance therewith. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on the Executive by Code
Section 409A or damages for failing to comply with Code Section 409A. For
purposes of Code Section 409A, the Executive’s right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments. Notwithstanding any other provision of
this Agreement to the contrary, in no event shall any payment under this
Agreement that constitutes “nonqualified deferred compensation” for purposes of
Code Section 409A be subject to offset by any other amount unless otherwise
permitted by Code Section 409A.

8.
Notices. For the purpose of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given if delivered personally, if delivered by overnight courier
service, if sent by facsimile transmission or if mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses or sent via facsimile to the respective facsimile numbers,
as the case may be, as set forth below, or to such other address as either Party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt; provided,
however, that (i) notices sent by personal delivery or overnight courier shall
be deemed given when delivered; (ii) notices sent by facsimile transmission
shall be deemed given upon the sender’s receipt of confirmation of complete
transmission, and (iii) notices sent by United States registered mail shall be
deemed given two days after the date of deposit in the United States mail.

If to the Company, to:
Cushman and Wakefield
225 West Wacker Drive, Suite 3000
Chicago, IL 60606
Attn: General Counsel



If to Executive, to the address that the Company has on file.
9.
Resolution of Disputes. The Company and Executive agree that any controversy or
claim arising out of or relating to this Agreement or the breach thereof shall
be settled by arbitration administered by the American Arbitration Association
in accordance with its Employment Arbitration Rules then in effect. Any award
entered by the arbitrator(s) shall be final, binding and non-appealable and
judgment may be entered thereon by either Party in accordance with applicable
law in any court of competent jurisdiction. This arbitration provision shall be
specifically enforceable. Each Party shall be responsible for its own expenses
relating to the conduct of the arbitration (including reasonable attorneys’ fees
and expenses).

10.
Governing Law. This Agreement shall be construed under and governed by the laws
of the State of Delaware without regard to the application of any choice-of-law
rules that would result in the application of another state’s laws.

11.
Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement, which will otherwise remain in full force and effect.

12.
Counterparts. This Agreement may be executed in separate counterparts, each of
which will be deemed to be an original and all of which taken together will
constitute one and the same agreement.

13.
Successors and Assigns. The Parties’ obligations hereunder will be binding upon
their successors and assigns. The Parties’ rights and the rights of the other
Releasees will inure to the benefit of, and be enforceable by, any of the
Parties’ and Releasees’ respective successors and assigns. The Company may
assign all rights and obligations of this Agreement to any successor in interest
to the assets of the Company. In the event that the Company is dissolved, all
obligations of the Company under this Agreement will be provided for in
accordance with applicable law.

14.
Amendments and Waivers. Except with respect to any non-competition or similar
post-employment restrictive covenants, which will be subject to modification by
a court of competent jurisdiction pursuant to their express terms (as may be
modified herein), no amendment to or waiver of this Agreement or any of its
terms will be binding upon any Party unless consented to in writing by such
Party.

15.
Headings. The headings of the Sections and subsections of this Agreement are for
purposes of convenience only, and will not be deemed to amend, modify, expand,
limit or in any way affect the meaning of any of the provisions hereof.

[Remainder of Page Intentionally Blank]    



IN WITNESS WHEREOF, the Parties have executed this Transition and Release
Agreement pursuant to and effective as provided in Section 5(f) of this
Agreement.
READ CAREFULLY BEFORE SIGNING
The Executive has read this Transition and Release Agreement and has had the
opportunity to consult legal counsel prior to signing this Agreement. The
Executive understands that by executing this Agreement, he will relinquish any
right or demand he may have against the Releasees, except as otherwise set forth
in this Agreement.


DATED:______2/27/20___________
By:_/s/ Duncan Palmer___________
Duncan Palmer





DATED: 2/27/20
CUSHMAN AND WAKEFIELD, plc

By: /s/ Michelle Hay__________
Name:    Michelle Hay
Title:    CHRO





IN WITNESS WHEREOF, the Executive has re-executed this Transition and General
Release Agreement pursuant to and effective as provided in Section 5(g) of this
Agreement.
READ CAREFULLY BEFORE SIGNING
The Executive has read this Transition and General Release Agreement and has had
the opportunity to consult legal counsel prior to re-executing this Agreement.
He understands that by re-executing this Agreement, he will relinquish any right
or demand he may have against the Releasees, except as otherwise set forth in
this Agreement.


DATED:_________________
By:_________________________________
Duncan Palmer

[Not to be executed prior to the last day of employment]





EXHIBIT A


CONSULTING SERVICES AGREEMENT
THIS CONSULTING SERVICES AGREEMENT (this “Agreement”), dated [MONTH] [DAY], 2020
(the “Effective Date”), is by and between Cushman & Wakefield plc (together,
with its subsidiaries, the “Company”) and Duncan Palmer (the “Consultant” and
together with the Company, the “Parties”).
WHEREAS, the Parties have entered into that certain Transition and General
Release Agreement, dated as of February 27, 2020 (the “Transition Agreement”),
whereby the Parties have agreed mutually that the Consultant’s employment with
the Company will terminate no later than the Separation Date (as defined in the
Transition Agreement) and that the Consultant will thereafter provide consulting
services to the Company during the Consulting Period (as defined below); and
WHEREAS, in light of the Consultant’s experience and knowledge regarding the
Company and industry-related matters, the Company wishes to retain the services
of the Consultant on the terms and conditions set forth herein, and the
Consultant wishes to provide such services.
NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
16.
Consulting Period. The Company will retain the Consultant pursuant to the terms
of this Agreement, and the Consultant will provide the Services (as defined in
Section 19), for a term of twelve (12) months following the Separation Date,
unless earlier terminated as provided herein. The period of time between the
Separation Date and the termination of the Consultant’s service relationship
with the Company is referred to herein as the “Consulting Period.”

17.
Termination. This Agreement may be terminated immediately upon the Company’s
written notice to the Consultant at any time in the Company’s sole discretion.

18.
Services. During the Consulting Period, the Consultant will continue to provide
services in good faith as a consultant to the Company, as reasonably requested
by the board of directors of the Company (the “Board”) or the Company’s Chief
Executive Officer (the “CEO”) (the “Services”). The Consultant agrees to make
himself available to perform the Services reasonably requested by the Board or
the CEO, and the Consultant will continue to have access to his Company computer
and the Company’s other IT resources, subject to the Company’s written policies
in effect from time to time, and other resources necessary to perform the
Services reasonably requested by the Board or the CEO.

19.
Compensation.

(a)
Monthly Fee. During the Consulting Period, the Consultant shall serve as an
independent contractor of the Company, and the Company will pay the Consultant,
for the Services rendered hereunder, a monthly consulting fee, payable in
arrears, at the same monthly rate as would be payable to Consultant with a base
salary of $600,000, prorated for any partial months during the Consulting Period
(the “Monthly Fee”). Any portion of the Monthly Fee earned but not paid at the
time of termination of this Agreement will be paid within 15 days thereafter.

(b)
Reimbursement for Business Expenses. Upon presentation of appropriate
documentation by the Consultant, the Company shall reimburse the Consultant, in
accordance with the Company’s reimbursement policies as in effect from time to
time, for all reasonable business expenses incurred by the Consultant in
connection with the Consultant’s performance of the Services generally
consistent with the treatment accorded to and the policies applicable to senior
executives of the Company from time to time.

(c)
Transition Agreement. The Parties recognize that certain compensation and
benefits are provided and set forth in the Transition Agreement, subject to its
terms, which are not modified or governed by the terms of this Agreement.

20.
Independent Contractor Status. The Consultant acknowledges and agrees that the
Consultant’s status at all times will be that of an independent contractor, and
the Consultant may not bind or otherwise obligate the Company, unless with the
express consent of the CEO or the Board. The parties acknowledge and agree that
all compensation paid pursuant to Section 20 represents compensation for the
Consultant’s services as an independent contractor and will therefore be paid
without any deductions or withholdings taken therefrom for taxes or any other
purpose, except as otherwise required by applicable law. The Consultant further
acknowledges that the Company makes no warranties as to any tax consequences
regarding payment of such compensation, and specifically agrees that the
determination of any tax liability or other consequences of any payment made
hereunder is the Consultant’s sole and complete responsibility, and that the
Consultant will pay all taxes, if any, assessed on the Consultant with respect
to payments under the applicable laws of any Federal, state, local or other
jurisdiction and, to the extent not so paid, will indemnify the Company for any
taxes so assessed against the Company. The Consultant also agrees that, during
the Consulting Period, the Consultant will not be eligible to participate in any
of the employee benefit plans or arrangements of the Company, except as required
by law or pursuant to the terms of the Transition Agreement.

21.
Reaffirmation of Restrictive Covenants. The Consultant hereby reaffirms the
rights and obligations under Section 4 of that certain Employment Agreement,
dated as of March 16, 2015, by and between the Consultant and the Company (the
“Employment Agreement”) and other applicable covenants (collectively, the
“Restrictive Covenants”); and agrees and acknowledges that the Restrictive
Covenants will survive the Separation Date, apply during the Consulting Period,
and remain in full force and effect in accordance with all of the terms and
conditions thereof. The Parties acknowledge and agree that, pursuant to good and
valuable consideration provided in this Agreement and the Transition Agreement,
(i) for purposes of determining the commencement of any post-termination
restricted periods in connection with the Restrictive Covenants, that any such
periods will commence as of the end of the Consulting Period and will apply for
thirty-six (36) months following thereafter and (ii) that the consideration
provided in this Agreement is sufficient consideration for the Restrictive
Covenants, as modified herein.

22.
Governing Law. This Agreement and any controversy related to or arising,
directly or indirectly, out of, caused by or resulting from this Agreement will
be governed by and construed in accordance with the domestic laws of the State
of Delaware, without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Delaware.

23.
Resolution of Disputes. The Company and the Consultant agree that any
controversy or claim arising out of or relating to this Agreement or the breach
thereof shall be settled by arbitration administered by the American Arbitration
Association in accordance with its Employment Arbitration Rules then in effect.
Any award entered by the arbitrator(s) shall be final, binding and
non-appealable and judgment may be entered thereon by either Party in accordance
with applicable law in any court of competent jurisdiction. This arbitration
provision shall be specifically enforceable. Each Party shall be responsible for
its own expenses relating to the conduct of the arbitration (including
reasonable attorneys’ fees and expenses).

24.
Assignment. This Agreement will not be assigned by the Consultant without the
prior written consent of the Company. This Agreement will not be assigned by the
Company without the prior written consent of the Consultant; provided, however,
the Company may assign this Agreement or any or all of its rights hereunder to
any of its subsidiaries or affiliates or any of their respective successors in
interest.

25.
Notices. For purposes of this Agreement, notices and all other communications
provided for in this Agreement will be in writing and be deemed to have been
duly given (a) on the date of delivery, if delivered by hand, (b) on the date of
transmission, if delivered by confirmed facsimile or electronic mail, (c) on the
first business day following the date of deposit, if delivered by guaranteed
overnight delivery service, or (d) on the fourth business day following the date
delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

If to the Consultant:
To the address on file in the Company’s records.


If to the Company:
Cushman and Wakefield
225 West Wacker Drive, Suite 3000
Chicago, IL 60606
Attention:    General Counsel
or to such other address as either Party may have furnished to the other in
writing in accordance herewith, except that notices of change of address will
only be effective upon receipt.


26.
Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or any other jurisdiction, and, for purposes of such jurisdiction, such
provision or portion thereof will be struck from the remainder of this
Agreement, which will remain in full force and effect. This Agreement will be
reformed, construed and enforced in such jurisdiction so as to best give effect
to the intent of the parties under this Agreement.

27.
Survival. Sections 20 (solely as to earned but unpaid fees) through 28, and
Error! Reference source not found. through 32 will survive termination of this
Agreement.

28.
Counterparts. This Agreement may be executed in several counterparts, each of
which will be deemed to be an original but all of which together constitute one
and the same instrument.

29.
Amendments and Waivers. Except with respect to any non-competition or similar
post-employment restrictive covenants, which will be subject to modification by
a court of competent jurisdiction pursuant to their express terms (as may be
modified herein), this Agreement may not be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by the Consultant and the Company. No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

30.
Complete Agreement; Inconsistencies. This Agreement and any other documents
referenced herein, including, but not limited to, the Employment Agreement, the
Transition Agreement, and other agreements contemplated herein, constitute the
complete and entire agreement and understanding of the Parties with respect to
the subject matter hereof, and supersede in their entirety any and all prior
understandings, commitments, obligations and/or agreements, whether written or
oral, with respect thereto; provided, however, that the terms of the Management
Stockholders Agreement continue to apply to the Consultant in all respects.

31.
Headings. The headings of the Sections and subsections of this Agreement are for
purposes of convenience only and will not be deemed to amend, modify, expand,
limit or in any way affect the meaning of any of the provisions hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.


CUSHMAN AND WAKEFIELD, plc.


By:    
Name:    
Title:    



IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.
CONSULTANT


 
Duncan Palmer







1
KE 65617602.10